Citation Nr: 1600341	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  12-06 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than February 6, 2003, for the grant of service connection for depressive disorder with posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 70 percent for depressive disorder with PTSD.


REPRESENTATION

Appellant represented by:	Oliver Jahizi, Esq.


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC, and a March 2015 rating decision by the VA Regional Office (RO) in Los Angeles, California.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The Board notes that, during an August 2015 informal hearing at the RO before a Decision Review Officer, the Veteran made a separate claim that the August 2000 rating decision contained clear and unmistakable error.  In a September 2015 rating decision, the RO denied that claim.  There has been no disagreement with that rating decision and that matter is not currently before the Board.

It is noted that a total rating based on individual unemployability has been granted since February 6, 2003.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a disability rating in excess of 70 percent for depressive disorder with PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's claims for service connection for an acquired psychiatric disorder were denied in July 1997 and August 2000 rating decisions.  He was notified of those decisions, did not timely disagree with them, and the decisions became final.

2.  The next written communication seeking service connection for an acquired psychiatric disorder was received on February 6, 2003.  There is no indication of an attempt to reopen the claim between August 2000 and February 6, 2003.

3.  An October 2010 Board decision reopened the claim for service connection for an acquired psychiatric disorder,  based on new and material medical evidence that had been submitted since an August 2000 rating decision.

4.  An April 2011 rating decision awarded service connection for depressive disorder and assigned an effective date of February 6, 2003.  A March 2015 rating decision expanded the service connected disorder to include PTSD and increased the disability rating to 70 percent, effective February 6, 2003.  As noted, a total rating based on individual unemployability was also assigned from that date.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to February 6, 2003 for the award of service connection for depressive disorder with PTSD are not met.  38 U.S.C.A. §§ 5101, 5108, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.400, 20.302, 20.1103 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

The Veteran's appeal concerns the effective date assigned following a grant of service connection.  Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice is needed under the VCAA.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, and written statements of the Veteran.  VA has determined that the Veteran's service treatment records are unavailable due to a fire.

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.


Analysis

The Veteran asserts that he should be granted an effective date earlier than February 6, 2003 for service connection for depressive disorder with PTSD.  Unless specifically provided otherwise by statute, the effective date of an award for compensation benefits based on (1) an original claim, (2) a claim reopened after final adjudication, or (3) a claim for increase, is the date VA received the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that the effective date of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but rather, on the date the application was filed with VA).  

The Veteran first submitted a claim for entitlement to service connection for depression in July 1996 and for PTSD in September 1996.  The RO denied these claims in July 1997, and the Veteran did not submit a notice of disagreement or additional evidence within the one year period following the decision.  The Veteran submitted a request to reopen his claim for entitlement to service connection for PTSD in May 2000.  The RO denied that request in August 2000, and the Veteran did not submit a notice of disagreement or additional evidence within the one year period following the decision.  Both decisions became final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§  3.104, 3.156, 20.302, 20.1103.  

The Board has reviewed the claims file for any document, submitted after the August 2000 rating decision, but before his February 6, 2003 claim, that could be considered a claim for service connection.  Lalonde, 12 Vet. App. at 381.  A "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement[,] or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2015).  Any communication or action that (1) indicates an "intent to apply for one or more [VA] benefits" and (2) "identif[ies] the benefit sought" may be considered an informal claim.  38 C.F.R. § 3.155(a) (2015).  The Board has found no communication from the Veteran to VA that could be construed as a claim for benefits prior to the claim submitted on February 6, 2003.  

Under the controlling law and regulations, the award of compensation based on the reopened claim may be no earlier than VA's receipt of his February 6, 2003 claim.  38 C.F.R. § 3.400.  Because there is no legal or factual basis for assigning a date earlier than February 6, 2003, the portion of this appeal seeking an earlier effective date for the grant of service connection for depressive disorder with PTSD must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to an effective date earlier than February 6, 2003 for service connection for depressive disorder with PTSD is denied.  


REMAND

The Veteran was afforded a VA examination in January 2012.  The examiner indicated that the Veteran's psychiatric symptoms include "Intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene," which is one of the factors that can potentially support a 100 percent rating under the general rating formula for mental disorders.  38 C.F.R. § 4.130.  Unfortunately, the examiner offered no rationale for this finding and there is nothing in the examination report to support it.  Although the Board regrets the additional delay, a remand is necessary to clarify the January 2012 examiner's findings.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain copies of all pertinent, outstanding records from the VA Greater Los Angeles Healthcare System and its associated clinics.  All attempts to obtain records should be documented in the claims folder.

2.  Contact the Veteran to offer him the opportunity to submit additional statements regarding the severity of the symptoms of his depressive disorder with PTSD, including but not limited to any from his mental health treatment providers.  

3.  After any additional records and statements are obtained and associated with the claims file, schedule the Veteran for a VA examination to determine the current nature and severity of his depressive disorder with PTSD.  The electronic claims folders must be provided to and reviewed by the examiner as part of the examination. The examiner must specify in the report that the claims files have been reviewed. The examiner must provide a complete explanation for any opinion offered.

The examiner should provide a full multi-axial diagnosis, to all findings related to the Veteran's depressive disorder with PTSD. All signs and symptoms of psychiatric disability should be reported in detail. The examiner should describe the impact of the Veteran's psychiatric disability on his occupational and social functioning, and should discuss the impact it has on his activities of daily living, including the overall functional impact.

The examiner is asked to specifically comment on the January 2012 finding that the Veteran's symptoms included "Intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.
4.  The Veteran is notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015).  

5.  The AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures. 

6.  Thereafter, the AOJ should readjudicate the claim.  If the benefit sought is not granted in full, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


